UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANHUI KONKA GREEN LIGHTING CO., LTD.,

                                       Plaintiff,                        18 Civ. 12255 (PAE)
                        -v-
                                                                                 ORDER
 GREEN LOGIC LED ELECTRICAL SUPPLY, INC.,
 GEORGE GEFFEN, and DOES 1-100,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the parties’ competing letters regarding recent discovery

disputes. Dkts. 59, 60, 62. It is apparent to the Court that counsel have not taken seriously their

obligation to meet and confer. Counsel are directed to meet and confer, in person, for at least

three hours, in order to resolve their disputes. This meeting is to occur by Wednesday, January

8, 2020. The parties are to submit by Friday, January 10, 2020, a joint letter detailing the

resolution of these disputes, all of which appear eminently solvable without the need for Court

intervention.

       Separately, the Court has received defense counsel’s motion for sanctions, filed today,

the Friday before the holidays. Dkt. 67. The Court is not amused. The Court denies the motion

as needlessly provocative and as calculated to inconvenience counsel’s adversary. This ruling is

without prejudice to counsel’s right to re-file such a motion following the resolution of the

parties’ discovery disputes. Counsel, however, are notified that the Court looks askance at

sanctions motions, except in the rarest and most compelling of circumstances.

       The Court wishes counsel happy holidays.
      SO ORDERED.

                                 
                                ______________________________
                                PAUL A. ENGELMAYER
                                United States District Judge
Dated: December 20, 2019
       New York, New York




                            2
